Citation Nr: 1515790	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-14 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for sinusitis, currently rated as 50 percent disabling.  

2.  Entitlement to an effective date earlier than October 12, 2010, for the 50 percent rating for sinusitis.  

3.  Entitlement to total disability individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1976 to December 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011, rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which increased the rating for sinusitis from 10 to 50 percent, effective October 12, 2010.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Increased Rating

The Board is required to refer claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2014). 

Referral is warranted when there are factors not contemplated by the rating schedule and there are exceptional factors such as marked interference with employment.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The Veteran reported symptoms associated with his service-connected sinusitis to include shortness of breath, on/off bleeding from his nose, dizziness, and loss of vocal tone.  The schedular criteria do not contemplate these symptoms.  There is also evidence in the Veteran's claims file that he is unable to work due to his service-connected disability. 

Earlier Effective Date 

Following a review of the claims file, there appears to be outstanding VA treatment records.  In a VA treatment record dated in August 1999, there is reference to an upcoming surgery in September 1999.  Another VA treatment record dated October 27, 2010, noted two prior surgeries related to sinonasal polyp disease, with the last occurring in 1999.  There is also an indication that the Veteran received an ECG in 2006 and an EKG in 2007.  None of these records have been associated with the claims file.  A has a duty to obtain all outstanding VA treatment records.  See Hazen v. Brown, 10 Vet. App. 511 (1997) (in assigning an effective date all relevant records, including those created prior to final decisions, must be considered); Bell v. Derwinski, 2 Vet. App. 611 (1992).

TDIU

The Veteran is currently rated at 50 percent for the single service-connected disability of sinusitis.  Thus, he does not meet the percentage requirements for TDIU under 38 C.F.R. § 4.16(a).  However, there is evidence in the Veteran's claims file that he is unable to work due to his service-connected disability.

It is VA policy is to grant a TDIU in all cases where the service-connected disabilities preclude gainful employment, regardless of the percentage evaluations. 38 C.F.R. § 4.16(b).  The Board, however, is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

The issues of entitlement to service connection for hypertension, fatigue, blurred vision, and a nerve disorder were raised by the Veteran in April 2001, December 2001, and April 2013 statements.  These issues are inextricably intertwined with that of entitlement to TDIU.

Accordingly, the case is REMANDED for the following action:


1.  Obtain and associate with the claims file all outstanding records of VA treatment for the conditions at issue, including the 1999 surgery records and the 2006 and 2007 ECG and EKG reports.  

2.  Invite the Veteran to complete a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

3.  Adjudicate the claims for service connection for hypertension, fatigue, blurred vision, a nerve disorder.

4.  If there are periods during the appeal period when the Veteran did not meet the percentage requirements for TDIU, refer that issue to Director of Compensation and Pension Service for adjudication pursuant to 38 C.F.R. § 4.16(b).

4.  Refer the claim for an increased rating for sinusitis to the Under Secretary for Benefits or the Director of Compensation and Pension Service for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case (SSOC), then return the case to the Board, if otherwise in order.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

	
_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


